PER CURIAM.
This cause is before us on appeal from a final order of the Department of Professional Regulation, Board of Medicine, following remand after a previous appeal. Nest v. Department of Professional Regulation, 490 So.2d 987 (Fla. 1st DCA 1986). This case questions the effect of this court’s order dated June 13, 1986, granting appellant’s motion for attorney fees in the prior appeal.
A review of the previous opinion of this court and the record upon which it is based, as well as the record and briefs in the instant case, establishes that the agency abused its discretion from the inception of the proceedings below. We, therefore, find that appellant is entitled to an award of attorney fees pursuant to Section 120.-57(l)(b)9, Florida Statutes (1985), for all proceedings in the prior case.
Accordingly, the case is remanded with directions that the agency award reasonable attorney fees and costs incurred during all stages of the proceedings below prior to appeal. By separate order directing a hearing before the Department of Administration, this court also awards attorney fees for services on appeal.
BOOTH, THOMPSON and WIGGINTON, JJ., concur.